Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 152 (Figures 8-10 and 14).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “190” has been used to designate both the housing ([0061] line 3, Figures 1 and 8-10) and the angling apparatus ([0075] lines 5-6, Figure 14).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0009] lines 3-4, it is stated that Example 7 also includes the subject matter of Examples 1-6. However, Example 7 discloses that the measurement apparatus is coupled to the conduit by a strap, but Example 5 (paragraph [0007]) discloses that the measurement apparatus is couple to the conduit by a magnet, indicating that there can be an embodiment of the invention in which the measurement apparatus and the conduit are coupled by both a magnet and a strap simultaneously. Is this meant to convey that both types of attachment devices can be present in a single embodiment, or is the coupling meant to be either a magnet or a strap?
In paragraph [0071] line 5, the specification recites “Referring now to Figure 5,” but based on the description of said figure, it appears that Figure 6 is meant to be referenced.
Appropriate correction is required.

Claim Objections
Claims 1, 5-7, 9, and 17-20 are objected to because of the following informalities:  
Regarding Claims 1, 5-7, 9, and 17-18, all recitations of “the conduit” should be amended to “the bent piece of conduit” to maintain consistency with the rest of the claims. 
Regarding Claim 19, in lines 2-3, “wherein measurement apparatus” should read “wherein the measurement apparatus.” 
Regarding Claim 20, both recitations of “the bent piece of conduit” should be amended to “the piece of bent conduit” to maintain consistency with Claim 19, from which it depends.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
“a measurement apparatus”: Paragraph [0010] of the specification states that the measurement apparatus includes a housing with a laser, a power source, and a switch, which appears to be the corresponding structure for performing the claimed function of projecting an optical projection.
“an attachment device”: Paragraph [0068] of the specification states that the attachment device may include magnets, straps, or adhesive materials to perform the claimed function of coupling the housing to the conduit.
“an optical device”: Paragraph [0006] of the specification states that the optical device includes a laser, which appears to be the corresponding structure for performing the claimed function of projecting an optical projection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, the limitations “the laser” and “the first linear section” do not have antecedent basis in the claim. Examiner notes that a laser has been positively recited in Claims 4 and 8 and a first linear section has been positively recited in Claim 6, but Claim 9 does not depend from any of these claims.
Regarding Claim 14, the preamble of the claim recites “a measurement apparatus for a bender tool,” but lines 6-7 recite “the optical device is configured to project an optical projection onto a handle of a conduit bender.” Are “a bender tool” and “a conduit bender” meant to be the same component, or is the conduit bender something separate from the bender tool? Further, it is unclear whether “configured to project an optical projection onto a handle of a conduit bender” is meant to be a recitation of intended use for the optical device, or if the handle and the conduit bender are necessary components of the invention. For examination purposes, this limitation will be interpreted as a recitation of intended use.
Regarding Claim 15, the limitation “the bender head” does not have antecedent basis in the claim. Examiner notes that a bender head has been positively recited in Claim 1, but Claim 15 does not depend from Claim 1.
Claim 16 is rejected by virtue of its dependence upon Claim 14.
Regarding Claim 17, the scope of the limitation “the measurement apparatus is coupled to the conduit by a magnet” is unclear. Is this meant to further limit the attachment device 
Regarding Claim 18, the limitation “the first linear section” does not have antecedent basis in the claim. Examiner notes that a first linear section has been positively recited in Claim 16, but Claim 18 does not depend from Claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benton (US 2020/0282505).
Regarding Claim 1, Benton discloses (Figure 1) a bender tool measuring system, comprising: a conduit bender (conduit bending system 10) comprising: a bender head (bending head 12) comprising a hook (conduit retainer 19); and a handle (handle 14) coupled to and extending from the bender head; a bent piece of conduit (conduit 20); a measurement apparatus (laser guide 18) coupled to the conduit, wherein the measurement apparatus is configured to project an optical projection (laser light 38) onto the handle of the conduit bender ([0069] lines 1-5; the measurement indicia 16 are located on the handle 14).

Regarding Claim 4, Benton discloses (Figure 5) the optical device (laser pointer 36) comprises a laser ([0069] lines 2-3).
Regarding Claim 5, Benton discloses (Figures 5 and 6) the measurement apparatus (laser guide 18) is coupled to the conduit (conduit 20) by a magnet (magnet 46; [0024] lines 1-4).
Regarding Claim 6, Benton discloses (Figure 5) the measurement apparatus (laser guide 18) is coupled to a first linear section (see Annotated Figure 5 below) of the conduit (conduit 20) on an underside of the first linear section next to a first bent section (first bend 22) of the conduit.

    PNG
    media_image1.png
    496
    684
    media_image1.png
    Greyscale

Benton Annotated Figure 5

Regarding Claim 9, Benton discloses (Figure 5) the measurement apparatus (laser guide 18) is configured to project the laser (laser light 38) at an angle from the first linear section (see Annotated Figure 5 above) of the conduit (conduit 20). Examiner note: the claim as set forth does not disclose a specific angle or range of angles, so the laser guide 18 of Benton, which is configured to project laser light 38 onto handle 14 at an angle of 0° relative to the first linear section of conduit 20, meets this limitation of the claim.
Regarding Claim 10, Benton discloses (Figure 5) the handle (handle 14) comprises markings (measurement indicia 16).
Regarding Claim 11, Benton discloses (Figure 5) the markings (measurement indicia 16) vary in distance between each other. Examiner note: the markings disclosed by Benton appear to be spaced at equal intervals, but the claim as set forth does not explicitly exclude this configuration. As seen in Annotated Figure 5 above, the distance between the first marking and the second marking varies from the distance between the first marking and the third marking, the distance between the first marking and the fourth marking, and so on. Accordingly, the limitation of the claim is met.
Regarding Claim 12, Benton discloses (Figure 5) the location (marking 35) of the optical projection (laser light 38) on the length of the handle (handle 14) indicates the position of the bent piece of conduit (conduit 20) in relation to the bender head (bending head 12; [0073] lines 
Regarding Claim 13, Benton discloses (Figure 5) the location (marking 35) of the optical projection (laser light 38) on the length of the handle (handle 14) indicates an offset distance (distance 33) between a first linear section (see Annotated Figure 5 above) of the bent piece of conduit (conduit 20) and an offset linear section (see Annotated Figure 5 above) of the bent piece of conduit ([0072] lines 4-8; “bottom to bottom distance” is interpreted as offset distance), wherein the offset linear section is parallel to the first linear section (clearly seen in Figure 5).
Regarding Claim 19, Benton discloses (Figures 3-5) a method comprising: coupling a measurement apparatus (laser guide 18) to a piece of bent conduit (conduit 20), wherein the measurement apparatus comprises an optical device (laser pointer 36); projecting an optical projection (laser light 38) from the optical device onto a handle (handle 14) of a conduit bender (conduit bending system 10; [0069] lines 1-5: the measurement indicia 16 are located on the handle 14); sliding the piece of bent conduit along the conduit bender ([0069] lines 6-8); and bending the piece of bent conduit in a second location (second bend 24; [0071] lines 1-7).
Regarding Claim 20, Benton discloses (Figure 5) the location (marking 35) of the optical projection (laser light 38) on the length of the handle (handle 14) indicates an offset distance (distance 33) between a first linear section (see Annotated Figure 5 above) of the bent piece of conduit (conduit 20) and an offset linear section (see Annotated Figure 5 above) of the bent piece of conduit ([0072] lines 4-8; “bottom to bottom distance” is interpreted as offset .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benton (US 2020/0282505) in view of Nobles (US 2017/0095849).
Regarding Claim 3, Benton is silent to the measurement apparatus further comprising a power source and a switch. Nobles teaches (Figures 6-8 and 16-18) a bender tool measuring system, comprising: a conduit bender (angle-indicating tube bender 200); a bent piece of conduit (conduit 190); a measurement apparatus (5-laser guideline projection system 240) comprising an optical device (laser devices 242), wherein the measurement apparatus is configured to project an optical projection (beam pattern 250; [0052] lines 1-4); a power source (battery pack 234); and a switch (ON/OFF switch 224) configured to provide power to the optical device ([0050] lines 13-14). Since it is known that a laser pointer (i.e. the optical device disclosed by Benton) cannot power itself, it is obvious that the optical device of Benton must be powered by some source. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bender tool 
Regarding Claim 8, Benton discloses (Figures 5 and 6) the measurement apparatus (laser guide 18) comprises a housing (section 40) with a laser (laser pointer 36) and an attachment device (magnet 46) configured to couple the housing to the conduit ([0024] lines 1-4), but is silent to a power source and a switch within the housing. Nobles teaches (Figures 6-8 and 16-18) a bender tool measuring system, comprising: a conduit bender (angle-indicating tube bender 200); a bent piece of conduit (conduit 190); a measurement apparatus (5-laser guideline projection system 240) comprising an optical device (laser devices 242), wherein the measurement apparatus is configured to project an optical projection (beam pattern 250; [0052] lines 1-4); and a housing (housing portions 220, 222) with a laser (laser devices 242), a power source (battery pack 234), and a switch (ON/OFF switch 224) configured to provide power to the optical device ([0050] lines 13-14) within the housing. Since it is known that a laser pointer (i.e. the optical device disclosed by Benton) cannot power itself, it is obvious that the optical device of Benton must be powered by some source. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bender tool measuring system disclosed by Benton such that the housing also includes a power source and a switch configured to provide power to the optical device within the housing, as taught by Nobles.
Regarding Claim 14, Benton discloses (Figures 5 and 6) a measurement apparatus (laser guide 18) for a bender tool (conduit bending system 10), comprising: a housing (section 40) comprising an optical device (laser pointer 36); and an attachment device (magnet 46) 
Regarding Claim 15, Benton discloses (Figure 5) the location (marking 35) of the optical projection (laser light 38) on the length of the handle (handle 14) indicates the position of the bent piece of conduit (conduit 20) in relation to the bender head (bending head 12; [0073] lines 1-5: the distance 33 expressed by marking 35 is inherently indicative of the position of conduit 20 relative to bending head 12).

Regarding Claim 17, Benton discloses (Figures 5 and 6) the measurement apparatus (laser guide 18) is coupled to the conduit (conduit 20) by a magnet (magnet 46; [0024] lines 1-4).
Regarding Claim 18, Benton discloses (Figure 5) the optical device (laser pointer 36) comprises a laser ([0069] lines 2-3), wherein the measurement apparatus (laser guide 18) is configured to project the laser (laser light 38) at an angle from the first linear section (see Annotated Figure 5 above) of the conduit (conduit 20). Examiner note: the claim as set forth does not disclose a specific angle or range of angles, so the laser guide 18 of Benton, which is configured to project laser light 38 onto handle 14 at an angle of 0° relative to the first linear section of conduit 20, meets this limitation of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725